          Case 1:20-cv-00929-GSA Document 24 Filed 08/23/21 Page 1 of 10

 1
                                            UNITED STATES DISTRICT COURT
 2
                                        EASTERN DISTRICT OF CALIFORNIA
 3

 4
         SEAN P. TUTTLE,                                           No. 1:20-cv-00929-GSA
 5
                               Plaintiff,
 6
                 v.                                                ORDER DIRECTING ENTRY OF
 7                                                                 JUDGMENT IN FAVOR OF DEFENDANT
         KILOLO KIJAKAZI, Commissioner of                          COMMISSIONER OF SOCIAL SECURITY
 8       Social Security,                                          AND AGAINST PLAINTIFF

 9                                                                 (Doc. 22)
                               Defendant.
10

11

12              I.       Introduction

13              Plaintiff Sean P. Tuttle (“Plaintiff”) seeks judicial review of a final decision of the

14   Commissioner of Social Security (“Commissioner” or “Defendant”) denying his application for

15   supplemental security income pursuant to Title XVI of the Social Security Act. The matter is before

16   the Court on the parties’ briefs which were submitted without oral argument to the Honorable Gary

17   S. Austin, United States Magistrate Judge.1 See Docs. 22, 23. After reviewing the record the Court

18   finds that substantial evidence and applicable law support the ALJ’s decision. Plaintiff’s appeal is

19   therefore denied.

20              II.      Procedural Background

21              On June 13, 2016 Plaintiff applied for benefits alleging disability as of June 13, 2014 due

22   to left knee problems, depression and back problems. AR 133, 148. The Commissioner denied the

23   applications initially on November 16, 2016, and on reconsideration on March 23, 2017. AR 149–

24   52; 155–59.

25              Plaintiff requested a hearing which was held before an Administrative Law Judge (the

26   “ALJ”) on June 26, 2019. AR 73–101. On August 9, 2019 the ALJ issued a decision denying

27   Plaintiff’s application. AR 14–54. The Appeals Council denied review on May 22, 2020. AR 1–

28
     1
         The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 10 and 12.

                                                                  1
         Case 1:20-cv-00929-GSA Document 24 Filed 08/23/21 Page 2 of 10

 1
     6. On July 5, 2020 Plaintiff filed a complaint in this Court. Doc. 1.
 2
              III.     Factual Summary2
 3
                       A.        Plaintiff’s Testimony
 4
              Plaintiff lived with his mother. AR 83. He attempted to help her with household chores
 5
     and did so with great difficulty. AR 83. He required a cane to ambulate after his 2016 knee surgery.
 6
     AR 84–85. He was quite limited in his ability to sit, stand and walk for extended periods of time.
 7
     AR 85–86. He was afraid of people and crowds. AR 86. He experienced pain with activities such
 8
     as carrying groceries into the house from the car. AR 88. He suffered from back pain radiating up
 9
     his spine and down his legs. Id. If he walked for more than five minutes he experienced burning
10
     pain down his left leg to his foot. AR 89.
11
                       B.        Prior Administrative Decision
12
              Following a previous disability application, ALJ Heyer issued an unfavorable decision in
13
     2010 in which he determined that Plaintiff had the RFC to perform light work with a sit/stand
14
     option, was unable to perform his past relevant work as a security guard or physical therapy aide,
15
     but could perform other work existing in significant numbers in the national economy including
16
     assembler, order clerk and charge account clerk. AR 113. Accordingly, he determined that Plaintiff
17
     was not disabled.
18
                       C.        Current Administrative Decision
19
              In the instant case, ALJ Denney found at step one that Plaintiff had not engaged in
20
     substantial gainful activity since his application date of June 13, 2016. AR 20. At step two the
21
     ALJ found that Plaintiff had the following severe impairments: degenerative changes and scoliosis
22
     of the thoracic spine and lumbar spine; status post left total knee arthroplasty due to severe
23
     degenerative joint disease; status post open reduction and internal periprosthetic femur facture of
24
     the left leg using a plate and screws with cable construct. AR 20. The ALJ found that Plaintiff had
25
     the following non-severe impairments: degenerative right knee arthritis, neck pain, sacroiliac joint
26
     degeneration, spina bifida occulta, obesity, prediabetes, vitamin D insufficiency, elevated blood
27
     2
       Plaintiff’s opening brief indicates that a “detailed recitation of medical evidence is inappropriate here given the purely
28   legal nature of the issues the plaintiff raises on appeal.” Br. at 2, Doc. 22. Accordingly, following a brief factual
     overview, the discussion herein will be limited to the issues specifically raised in this appeal.

                                                                   2
       Case 1:20-cv-00929-GSA Document 24 Filed 08/23/21 Page 3 of 10

 1
     pressure, sinus problems, right elbow septic traumatic olecranon bursitis, depression, anxiety and
 2
     marijuana substance abuse. AR 20–25. At step three the ALJ found that Plaintiff did not have an
 3
     impairment or combination of impairments that met or medically equaled the severity of one of the
 4
     impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. AR 25.
 5
            Prior to step four the ALJ evaluated Plaintiff’s residual functional capacity (RFC) and
 6
     concluded that prior to December 5, 2017 Plaintiff had the RFC to perform sedentary work as
 7
     defined in 20 C.F.R. § 416.967(a) with the following limitations: needed a cane to ambulate; could
 8
     occasionally perform some postural activities and never perform others; and, could have no
 9
     concentrated exposure to moving mechanical parts and unprotected heights. AR 26. The ALJ
10
     further found that as of December 5, 2017 Plaintiff had the RFC to perform light work as defined
11
     in 20 C.F.R. § 416.967(b) with the following limitations: could sit for a maximum of six hours in
12
     an eight-hour day; could occasionally perform some postural activities and never perform others;
13
     needed to avoid exposure to moving mechanical parts and unprotected heights. AR 26.
14
            At step four, the ALJ found that Plaintiff could not perform any of his past work prior to
15
     December 5, 2017, but could perform his past work as a security guard as of that date. AR 46. At
16
     step five, in reliance on the VE’s testimony, the ALJ found that prior to and as of December 5,
17
     2017, Plaintiff could perform jobs existing in significant numbers in the national economy. AR 48.
18
     Accordingly, the ALJ found that Plaintiff was not disabled since his application date. AR 49.
19
            IV.     Standard of Review, Generally
20
            Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the
21
     Commissioner denying a claimant disability benefits.           “This court may set aside the
22
     Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on legal
23
     error or are not supported by substantial evidence in the record as a whole.” Tackett v. Apfel, 180
24
     F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence within the
25
     record that could lead a reasonable mind to accept a conclusion regarding disability status. See
26
     Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less than a
27
     preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation omitted).
28
     When performing this analysis, the court must “consider the entire record as a whole and may not

                                                      3
       Case 1:20-cv-00929-GSA Document 24 Filed 08/23/21 Page 4 of 10

 1
     affirm simply by isolating a specific quantum of supporting evidence.” Robbins v. Social Security
 2
     Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks omitted).
 3
            If the evidence could reasonably support two conclusions, the court “may not substitute its
 4
     judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112
 5
     F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “[T]he court will not reverse an ALJ’s decision
 6
     for harmless error, which exists when it is clear from the record that the ALJ’s error was
 7
     inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d 1035,
 8
     1038 (9th Cir. 2008).
 9
            V.      The Disability Standard
10
            To qualify for benefits under the Social Security Act, a plaintiff must establish that
11          he or she is unable to engage in substantial gainful activity due to a medically
            determinable physical or mental impairment that has lasted or can be expected to
12
            last for a continuous period of not less than twelve months. 42 U.S.C. §
13          1382c(a)(3)(A). An individual shall be considered to have a disability only if . . .
            his physical or mental impairment or impairments are of such severity that he is not
14          only unable to do his previous work, but cannot, considering his age, education, and
            work experience, engage in any other kind of substantial gainful work which exists
15          in the national economy, regardless of whether such work exists in the immediate
            area in which he lives, or whether a specific job vacancy exists for him, or whether
16
            he would be hired if he applied for work.
17          42 U.S.C. §1382c(a)(3)(B).
18          To achieve uniformity in the decision-making process, the Commissioner has established a
19   sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§ 416.920(a)-
20   (f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding that the
21   claimant is or is not disabled. 20 C.F.R. §§ 416.927, 416.929.
22          Specifically, the ALJ is required to determine: (1) whether a claimant engaged in substantial
23   gainful activity during the period of alleged disability, (2) whether the claimant had medically
24   determinable “severe impairments,” (3) whether these impairments meet or are medically
25   equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P, Appendix 1, (4)
26   whether the claimant retained the residual functional capacity (“RFC”) to perform his past relevant
27   work, and (5) whether the claimant had the ability to perform other jobs existing in significant
28   numbers at the national and regional level. 20 C.F.R. § 416.920(a)-(f). While the Plaintiff bears

                                                       4
       Case 1:20-cv-00929-GSA Document 24 Filed 08/23/21 Page 5 of 10

 1
     the burden of proof at steps one through four, the burden shifts to the commissioner at step five to
 2
     prove that Plaintiff can perform other work in the national economy, given her RFC, age, education
 3
     and work experience. Garrison v. Colvin, 759 F.3d 995, 1011 (9th Cir. 2014).
 4
            VI.     Issues Presented
 5
            Plaintiff contends that the ALJ improperly applied res judicata to the prior ALJ’s findings.
 6
                    A.      Applicable Law
 7
            When an applicant has one or more previous denials of applications for disability benefits,
 8

 9   he or she must overcome a presumption of non-disability. The principles of res judicata apply to

10   administrative decisions, although the doctrine is less rigidly applied to administrative proceedings

11   than in court. Chavez v. Bowen, 844 F.2d 691, 693 (9th Cir. 1988); Gregory v. Bowen, 844 F.2d
12   664, 666 (9th Cir. 1988).
13
            Social Security Acquiescence Ruling (“SSR”) 97–4(9), adopting Chavez, applies to cases
14
     involving a subsequent disability claim with an unadjudicated period arising under the same title
15
     of the Social Security Act as a prior claim in which there has been a final administrative decision
16

17   that the claimant is not disabled. A previous final determination of non-disability creates a

18   presumption of continuing non-disability in the unadjudicated period. Lester v. Chater, 81 F.3d

19   821, 827 (9th Cir. 1995). The presumption may be overcome by a showing of changed
20
     circumstances such as new and material changes to the claimant’s residual functional capacity, age,
21
     education, or work experience. Id. at 827–28; Chavez, 844 F.2d at 693.
22
            Where a change of circumstances precludes the application of res judicata on the ultimate
23
     issue of non-disability, prior administrative findings on individual issues such as RFC, education,
24

25   and work experience are nevertheless entitled to res judicata effect absent “new and material”

26   evidence on those issues. Chavez, 844 F.2d at 693–94. Evidence is “new” if it was not presented
27   to the previous judge. Id. Evidence is “material” if it bears “directly and substantially on the matter
28
     in dispute,” and there is a “reasonable possibility” that the new evidence would have changed the

                                                        5
       Case 1:20-cv-00929-GSA Document 24 Filed 08/23/21 Page 6 of 10

 1
     outcome of the administrative proceeding. Mayes v. Massanari, 276 F.3d 453, 462 (9th Cir. 2001)
 2
     (quoting Ward v. Schweiker, 686 F.2d 762, 764 (9th Cir.1982); Booz v. Secretary of Health &
 3
     Human Servs., 734 F.2d 1378, 1380 (9th Cir.1983)).
 4

 5                  B.        Analysis

 6          Here, ALJ Denney determined that the presumption of non-disability did not apply due to

 7   a change of circumstances. ALJ Denney concluded that several departures were warranted from
 8
     ALJ Heyer’s prior decision which was issued nine years prior. First, notwithstanding ALJ Heyer’s
 9
     determination that Plaintiff’s depression was a severe impairment, ALJ Denney concluded it was
10
     not severe based on “new and material evidence showing the claimant’s mental health has remained
11
     essentially stable for years with relatively conservative treatment and based on the opinions of Drs.
12

13   Hamill, Flocks, and Funkenstein, I do not adopt ALJ Heyer’s finding regarding severe depression.”

14   AR 25. Plaintiff does not challenge this determination.
15          ALJ Denney also concluded that the prior “physical residual functional capacity was based
16
     primarily on a severe impairment ALJ Heyer identified as chronic mechanical back pain. The
17
     record contains new and material evidence that leads me to give limited res judicata effect to ALJ
18
     Heyer’s finding, including the claimant undergoing two surgeries on his left lower extremity.” AR
19

20   44 (citation omitted).

21          Plaintiff’s 9-page brief consists of three paragraphs of substantive argumentation

22   challenging ALJ Denney’s departure from ALJ Heyer’s physical RFC.               After quoting ALJ
23   Denney’s reasoning for not giving ALJ Heyer’s physical RFC res judicata effect, as set forth above,
24
     Plaintiff argues as follows:
25
            In other words, ALJ Denney appears to have determined that the plaintiff’s physical
26          condition had worsened since ALJ Heyer made his determination. This is consistent
            with ALJ Denney’s determination that the plaintiff’s spinal condition was
27          degenerative (i.e., getting worse over time) in nature (AR 20-21, 28-29, 39-40), as
28          well as his determination that the plaintiff had developed new medical impairments
            related to the left lower extremity, but wholly inconsistent with ALJ Denney’s
                                                       6
       Case 1:20-cv-00929-GSA Document 24 Filed 08/23/21 Page 7 of 10

 1
            finding that the plaintiff had a greater RFC than that opined by ALJ Heyer. ALJ
 2          Denney made absolutely no findings of changed circumstances indicating lesser
            disability with regard to the plaintiff’s spinal impairment. Instead, ALJ Denney
 3          specifically noted that the plaintiff’s lumbar spine multilevel degenerative changes
            had grown progressively worse. AR 39. As ALJ Denney determined that the
 4          plaintiff’s physical condition had worsened since ALJ Heyer’s decision, ALJ
 5          Denney’s finding of a greater (i.e., less physically limiting) RFC was inconsistent
            with the principles of res judicata and is not supported by substantial evidence.
 6
     Br. at 8, Doc. 22 (emphasis in original). Plaintiff therefore contends that ALJ Denney was
 7
     unjustified in his “rejection of ALJ Heyer’s findings regarding the plaintiff’s physical impairments,
 8

 9   maximum RFC, and inability to perform his past relevant work.” Br. at 7. Plaintiff’s argument is

10   unpersuasive for several reasons.

11          First, Plaintiff is incorrect in his suggestion that ALJ Denney’s departure from ALJ Heyer’s
12
     RFC was based on a finding that his overall physical conditioned had worsened. Although ALJ
13
     Denney found that Plaintiff had degenerative spinal changes (a condition which implies a
14
     worsening over time), ALJ Denney’s departure from ALJ Heyer’s opinion was not based on
15
     degenerative spinal changes. Rather, ALJ Denney declined to give res judicata effect to ALJ
16

17   Heyer’s decision because ALJ Heyer’s physical RFC was based solely on Plaintiff’s chronic

18   mechanical back pain, whereas in the instant case Plaintiff was status post two left lower extremity
19   surgeries. AR 44.
20
            Nor does ALJ Denney’s opinion suggest that Plaintiff’s overall physical condition had
21
     necessarily worsened given his spinal degeneration, his new impairments, or the need for surgery.
22
     Plaintiff cites ALJ Denney’s discussion of imaging studies revealing worsening degeneration (AR
23

24   39) but ignores the ALJ’s discussion on the same page that Plaintiff reported improvement in back

25   pain, strength and gait with physical therapy and medication. AR 39. Plaintiff also selectively

26   quotes the paragraph of ALJ Denney’s decision in which he discussed Plaintiff’s surgeries as if the
27   need for surgery necessarily implied that Plaintiff’s overall physical condition had worsened. In
28
     fact, the very next paragraph of ALJ Denney’s opinion explains not only that Plaintiff was relatively
                                                       7
       Case 1:20-cv-00929-GSA Document 24 Filed 08/23/21 Page 8 of 10

 1
     active before his surgeries (and capable of sedentary exertional work) but that his functionality was
 2
     even greater thereafter, supporting an increased RFC to light work. AR 45. Plaintiff offers no
 3
     factual support for the notion that he was more limited as of the 2019 decision than he was as of
 4

 5   the 2010 decision.

 6          Second, Plaintiff incorrectly suggests that, after ALJ Denney determined the presumption

 7   of continued non-disability did not apply, the only permissible departure from ALJ Heyer’s
 8
     previous RFC formulation (if any) was for ALJ Denney to assess a more physically limiting RFC.
 9
     Chavez holds that where the presumption of non-disability is overcome, the previous ALJ’s RFC
10
     determination may be reopened if there is new and material evidence on the issue. Chavez, 844
11
     F.2d at 693–94. Nothing in Chavez suggests that a reopening of the previous RFC can only result
12

13   in a more restrictive RFC. Plaintiff does not specifically dispute the notion that new and material

14   evidence was present here, evidence which ALJ Denney set forth in detail in a 20-page RFC
15   analysis, including lower extremity surgeries (AR 45) and many years of physical examinations
16
     (AR 29, 33, 35), physical therapy progress notes (AR 32), and other treatment history. AR 26–46.
17
            Third, Plaintiff is incorrect in his contention that ALJ Denney reached a “greater (i.e., less
18
     physically limiting)” RFC than ALJ Heyer’s “maximum RFC.” ALJ Heyer concluded that Plaintiff
19

20   could perform light work but for the need for a sit/stand opinion. AR 109. ALJ Denney concluded

21   in the first of two RFCs that Plaintiff was limited to sedentary work with postural and environmental

22   restrictions, as well as the need for a cane. AR 26. ALJ Denney’s second RFC reflects that Plaintiff
23   was limited to light work with postural and environmental restrictions. AR 26. In sum, both of
24
     ALJ Denney’s RFCs were more limiting than ALJ Heyer’s in some respects and less limiting in
25
     others, as each included restrictions that the other did not. They were simply distinct RFCs
26
     supported by distinct evidence. To the extent Plaintiff’s use of the terms “greater” and “maximum”
27

28   RFC is intended to refer to the concept of exertional level (sedentary, light, medium, heavy, very


                                                       8
         Case 1:20-cv-00929-GSA Document 24 Filed 08/23/21 Page 9 of 10

 1
     heavy), the argument is unpersuasive. The first of ALJ Denney’s two RFCs was indeed at the
 2
     sedentary exertional level, the lowest of the five exertional levels set forth in the regulations. See
 3
     20 C.F.R. § 416.967. ALJ Denney’s second RFC was at the light exertional level, the same
 4

 5   exertional level as ALJ Heyer’s RFC (granted ALJ Heyer included a sit/stand option which ALJ

 6   Denney did not).3

 7           Finally, remand is not warranted in any event because the outcome would not have changed
 8
     had ALJ Denney adopted ALJ Heyer’s RFC, as Plaintiff contends he should have. See Burch v.
 9
     Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (“A decision of the ALJ will not be reversed for errors
10
     that are harmless”). Indeed, ALJ Heyer ultimately found Plaintiff not disabled in his 2010 decision
11
     because Plaintiff could perform other work existing in significant numbers in the national economy.
12

13   It stands to reason that adopting the same RFC in this case would yield the same result absent a

14   change in age category, experience or other vocational factors, none of which is present here.
15           Plaintiff argues that such a finding would no longer pertain given Plaintiff’s increased age.
16
     Specifically, Plaintiff contends that the Medical Vocational Guidelines (the “grids”) would now
17
     mandate a finding of disability for someone with an RFC at the sedentary exertional level who is
18
     over 50 years old (Plaintiff’s current age) with Plaintiff’s education level, vocational background
19

20   with no transferable skills. Br. at 8 (citing 20 CFR, Pt. 404, Subpt. P, App. 2, Rule 201.14).

21   Although Plaintiff accurately articulates the grid rule (which is applicable to individuals “closely

22   approaching advanced age”, i.e. ages 50-54), it simply did not apply to Plaintiff at the time of ALJ
23   Denney’s decision at which time Plaintiff was 48 years old, not 50.
24
             ALJ Denney declined to give res judicata effect to ALJ Heyer’s RFC, reached a distinct
25
     RFC based on new and material evidence, and provided a 20-page explanation in support thereof.
26
27

28   3
       The VE’s testimony in that case suggested that he considered light work with a sit/stand option to be equivalent to
     sedentary work. AR 70.

                                                               9
      Case 1:20-cv-00929-GSA Document 24 Filed 08/23/21 Page 10 of 10

 1
     Plaintiff does not acknowledge or dispute ALJ Denney’s detailed findings in support of the RFC
 2
     other than to the extent it differed from ALJ Heyer’s. That argument is unavailing for the reasons
 3
     explained above.
 4

 5          VII.    Conclusion and Order

 6          Accordingly, the Court finds that substantial evidence and applicable law support the ALJ’s

 7   conclusion that Plaintiff was not disabled. Plaintiff’s appeal from the administrative decision of
 8
     the Commissioner of Social Security is therefore denied. The Clerk of Court is directed to enter
 9
     judgment in favor Defendant Kilolo Kijakazi, Commissioner of Social Security, and against
10
     Plaintiff Sean P. Tuttle.
11

12

13   IT IS SO ORDERED.

14      Dated:     August 20, 2021                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     10
